Per Curiam,
In view of the circumstances, the action of the court, in refusing plaintiffs’ application for leave to amend their bill, was free from error. The delay of several years in making the application was very great, and, moreover, it was not made until after the testimony on both sides was taken. It would be contrary to every recognized precedent to allow an amendment in such a case: Story’s Eq. Pl. sec. 887: 1 Dan. Ch. Pl. & Pr. 417; 1 Beach’s Eq. Pr. sec. 159; 6 Am. & Eng. Ency. of Law, 807.
For like reasons, the refusal of plaintiffs’ motion to strike from the record the masters’ report and the testimony was entirely proper. The delay was at plaintiffs’ request and the taking of testimony was “ pursuant to agreement.” As stated by the court below: “ to now let them take advantage of their own delay would be intolerable, and if necessary an order will now be made nunc pro tune extending the time so as to bring the case within the rule of court.” It is unnecessary to express any opinion as to the validity of the rule thus referred to.
We find nothing in any of the other specifications of error that would justify a reversal or modification of the decree; nor do we think that either of them involves any question that requires discussion. They are all dismissed.
Decree affirmed and appeal dismissed with costs to be paid by the plaintiffs.